Exhibit 10.5

 

PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT

 

THIS PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT (this “Agreement”) is made this
30th day of April, 2010, by LIQUIDITY SERVICES, INC., a corporation organized
under the laws of the State of Delaware (the “Borrower”), in favor of BANK OF
AMERICA, N.A., a national banking association, its successors and assigns (the
“Lender”).

 

RECITALS

 

A.            Borrower has applied to the Lender for a revolving credit facility
in the maximum principal amount of Thirty Million Dollars ($30,000,000) and, as
part of that revolving credit facility, a letter of credit facility in the
maximum principal amount of Ten Million Dollars ($10,000,000) (collectively, the
“Credit Facilities”), which is to be advanced pursuant to the terms of a
Financing and Security Agreement of even date herewith by and between the
Borrower and the Lender (as amended, modified, restated, substituted, extended
and renewed at any time and from time to time, the “Financing Agreement”).

 

B.            As a condition precedent to making advances under the Credit
Facilities, the Lender required that Borrower, secure the payment and
performance of all of the Obligations by the execution of this Agreement.

 

C.            All defined terms used in this Agreement and not defined in this
Agreement shall have the meaning given to such terms in the Financing
Agreement.  As used in this Agreement, the singular number shall include the
plural, the plural the singular and the use of the masculine, feminine or neuter
gender shall include all genders, as the context may require.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the Lender’s entering into the Financing
Agreement and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Borrower hereby agrees as follows:

 

ARTICLE I
SECURITY

 

Section 1.1             The Stock Collateral.

 

As security for the prompt and full payment and performance of all of the
Obligations, and as security for the prompt and full performance of all of the
obligations of the Borrower under this Agreement and all of the Obligations
under the Financing Agreement and all of the other Financing Documents, whether
now in existence or hereafter created and whether joint, several, or both,
primary, secondary, direct, contingent or otherwise, the Borrower hereby
pledges, assigns and grants to the Lender a security interest in the following
property of the Borrower (collectively, the “Stock Collateral”), whether now
existing or hereafter created or arising:

 

--------------------------------------------------------------------------------


 

(a)           One Hundred Twenty-Seven Million, Two Hundred Ninety-Nine Thousand
Seven Hundred Forty-Four (127,299,744) shares of the common stock (the “Common
Stock”) and Twenty-One Million Six Hundred Thirteen Thousand (21,613,000) shares
of the preferred stock (the “Preferred Stock” and together with the Common
Stock, the “Stock”) of GovDeals, Inc., a corporation organized under the laws of
the State of Delaware (the “Corporation”);

 

(b)           all stock rights, rights to subscribe, rights to distributions,
dividends (including, but not limited to, distributions in kind, cash dividends,
stock dividends, dividends paid in stock and liquidating dividends) and any
other rights and property interests including, but not limited to, accounts,
contract rights, instruments and general intangibles arising out of or relating
to the Corporation;

 

(c)           all other or additional (or less) stock or other securities or
property (including cash) paid or distributed in respect of the Stock by way of
stock-split, spin-off, split-up, reclassification, combination of shares or
similar corporate rearrangement;

 

(d)           all other or additional stock or other securities or property
(including cash) which may be paid or distributed in respect of the Stock by
reason of any consolidation, merger, exchange of stock, conveyance of assets,
liquidation or similar corporate reorganization; and

 

(e)           all proceeds (both cash and non-cash) of the foregoing, whether
now or hereafter arising under the foregoing.

 

Section 1.2             Rights of the Lender in the Stock Collateral.

 

The Borrower agrees that with respect to the Stock Collateral the Lender shall
have all the rights and remedies of a secured party under the Uniform Commercial
Code, as well as those provided by law and/or in this Agreement. 
Notwithstanding the fact that the proceeds of the Stock Collateral constitute
part of the Stock Collateral, the Borrower may not dispose of the Stock
Collateral or any part thereof, except to the extent permitted by the Financing
Documents.

 

Section 1.3             Rights of the Borrower in the Stock Collateral.

 

Until an Event of Default occurs, the Borrower shall be entitled to receive all
dividends and other distributions which may be paid on the Stock Collateral and
which are not otherwise prohibited by the Financing Documents.  Any cash
dividend or distribution payable in respect of the Stock Collateral which
represents, in whole or in part a return of capital or a violation of this
Agreement or the other Financing Documents shall be received by the Borrower in
trust for the Lender, shall be paid immediately to the Lender and shall be
retained by the Lender as part of the Stock Collateral.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to advance sums to the Borrower under the Financing
Agreement, the Borrower represents and warrants to the Lender and shall be
deemed to represent and warrant at the time of each request for, and the time of
each advance under, the credit facilities described in the Financing Agreement,
as follows:

 

Section 2.1             Stock Interests.

 

The Stock represents one hundred percent (100%) of the equity interests of the
Corporation and thereafter the Stock Collateral will continue to represent the
same percentage of the equity interest of the Corporation, unless otherwise
permitted under the Financing Agreement.

 

Section 2.2             Title to Properties.

 

The Borrower has good and marketable title to the Stock Collateral.  The
Borrower has legal, enforceable and uncontested rights to use freely such
property and assets.  The Borrower is the sole owner of all of the Stock
Collateral, free and clear of all security interests, pledges, voting trusts,
agreements, Liens, claims and encumbrances whatsoever, other than the security
interest, assignment and lien granted under this Agreement.  The interests
assigned as Stock Collateral are subject to no outstanding options, voting
trusts, shareholders agreement, or other requirements with respect to such
interests.

 

Section 2.3             Perfection and Priority of Stock Collateral.

 

The Lender has, or upon execution of this Agreement and receipt of the
certificates representing the shares of Stock, together with executed
irrevocable, blank stock powers, will have a valid and perfected Lien on and
security interest in all Stock Collateral, free of all other Liens, claims and
rights of third parties whatsoever.

 

ARTICLE III
COVENANTS

 

Until payment in full and the performance of all of the Obligations and all of
the obligations of the Borrower hereunder or secured hereby, the Borrower
covenants and agrees with the Lender as follows:

 

Section 3.1             Delivery of Stock Collateral.

 

The Borrower shall deliver immediately to the Lender (a) the certificates
representing the shares of the Stock, (b) immediately upon its receipt of any
additional (or fewer) shares of stock in the Corporation, the certificates
representing such additional shares of stock, (c) all instruments, items of
payment and other Stock Collateral received by the Borrower, and (d) executed
irrevocable, blank stock powers for all of the assigned shares of stock in form
and substance satisfactory to the Lender and its counsel.  All Stock Collateral
at any time received or held by the Borrower shall be received and held by the
Borrower in trust for the benefit of the

 

3

--------------------------------------------------------------------------------


 

Lender, and shall be kept separate and apart from, and not commingled with, the
Borrower’s other assets.

 

Section 3.2             Defense of Title and Further Assurances.

 

The Borrower will do or cause to be done all things necessary to preserve and to
keep in full force and effect its interests in the Stock Collateral, and shall
defend, at its sole expense, the title to the Stock Collateral and any part
thereof.  The Borrower hereby authorizes the filing of any financing statement
or continuation statement required under the Uniform Commercial Code.  Further,
the Borrower shall promptly, upon request by the Lender, execute, acknowledge
and deliver any financing statement, endorsement, renewal, affidavit, deed,
assignment, continuation statement, security agreement, certificate or other
document as the Lender may reasonably require in order to perfect, preserve,
maintain, protect, continue, realize upon, and/or extend the lien and security
interest of the Lender under this Agreement and the priority thereof.  The
Borrower shall pay to the Lender upon demand all taxes, costs and expenses
(including but not limited to reasonable attorney’s fees) incurred by the Lender
in connection with the preparation, execution, recording and filing of any such
document or instrument mentioned aforesaid.

 

Section 3.3             Protection of Stock Collateral.

 

The Borrower agrees that the Lender may at any time take such steps as the
Lender deems reasonably necessary to protect the Lender’s interest in, and to
preserve the Stock Collateral.  The Borrower agrees to cooperate fully with the
Lender’s efforts to preserve the Stock Collateral and will take such actions to
preserve the Stock Collateral as the Lender may in good faith direct.  All of
the Lender’s expenses of preserving the Stock Collateral, including, without
limitation, reasonable attorneys’ fees, shall be part of the Enforcement Costs.

 

Section 3.4             Certain Notices.

 

The Borrower will promptly notify the Lender in writing of any Event of Default
and of any litigation, regulatory proceeding, or other event which would
reasonably be expected to have a Material Adverse Effect.

 

Section 3.5             Books and Records; Information.

 

(a)           The Borrower shall maintain proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to the Stock Collateral and which reflect the Lien of the Lender
thereon.

 

(b)           The Borrower agrees that the Lender may from time to time and at
its option (i) require the Borrower to, and the Borrower shall, periodically
deliver to the Lender records and schedules, which show the status of the Stock
Collateral and such other matters which affect the Stock Collateral; (ii) verify
the Stock Collateral and inspect the books and records of the Borrower and make
copies thereof or extracts therefrom; (iii) notify any prospective buyers or
transferees of the Stock Collateral or any other Persons of the Lender’s
interest in the Stock Collateral; and (iv) disclose to prospective buyers or
transferees from the Lender any and all information regarding the Corporation,
the Stock Collateral and/or the Borrower.

 

4

--------------------------------------------------------------------------------


 

Section 3.6             Disposition of Stock Collateral.

 

The Borrower will not sell, assign, convey, transfer or otherwise dispose of the
Stock Collateral or any part thereof, except, with respect to any proceeds, to
the extent permitted by the Financing Documents.

 

Section 3.7             Distributions.

 

The Borrower shall receive no dividend or distribution or other benefit with
respect to the Corporation, and shall not vote, consent, waive or ratify any
action taken, which would violate or be inconsistent with any of the terms and
provisions of this Agreement, the Financing Agreement or any of the other
Financing Documents or which would materially impair the position or interest of
the Lender in the Stock Collateral or dilute the percentage of the ownership
interests of the Corporation pledged to the Lender hereunder, except as
expressly permitted by the Financing Agreement.

 

Section 3.8             Liens.

 

The Borrower will not create, incur, assume or suffer to exist any Lien upon any
of the Stock Collateral, other than Liens in favor of the Lender.

 

Section 3.9             Survival.

 

All representations and warranties contained in or made under or in connection
with this Agreement and the other Financing Documents shall survive the making
of any advance under the Financing Agreement and the incurring of any other
Obligations and the other obligations secured by this Agreement.

 

ARTICLE IV
DEFAULT AND RIGHTS AND REMEDIES

 

Section 4.1             Events of Default.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” under the provisions of this Agreement:

 

4.1.1        Default under Financing Agreement.

 

An Event of Default shall occur under the Financing Agreement.

 

4.1.2        Default under this Agreement.

 

If the Borrower shall fail to duly perform, comply with or observe any of the
terms, conditions or covenants of this Agreement.

 

4.1.3        Breach of Representations and Warranties.

 

Any representation or warranty made in this Agreement or in any report,
statement, schedule, certificate, opinion (including any opinion of counsel for
the Borrower), financial statement or other document furnished by the Borrower
or its agents or representatives in connection with this Agreement, any of the
other Financing Documents, or the Obligations or

 

5

--------------------------------------------------------------------------------


 

the other obligations secured by this Agreement, shall prove to have been false
or misleading when made (or, if applicable, when reaffirmed) in any material
respect.

 

4.1.4        Failure to Comply with Covenants.

 

The failure of the Borrower to perform, observe or comply with any covenant,
condition or agreement contained in this Agreement.

 

Section 4.2             Remedies.

 

Upon the occurrence of any Event of Default, the Lender may at any time
thereafter exercise any one or more of the following rights, powers or remedies:

 

4.2.1        Uniform Commercial Code.

 

The Lender shall have all of the rights and remedies of a secured party under
the applicable Uniform Commercial Code and other applicable Laws.  Upon demand
by the Lender and if not previously in the possession of the Lender, the
Borrower shall assist the Lender in the assembly of the Stock Collateral and
assist in making it available to the Lender, at a place designated by the
Lender.  The Lender or its agents may without notice from time to time enter
upon the Borrower’s premises to take possession of the Stock Collateral, to
remove it, or otherwise to prepare it for sale, or to sell or otherwise dispose
of it.

 

4.2.2        Sale or Other Disposition of Stock Collateral.

 

The Lender may sell or redeem the Stock Collateral, or any part thereof, in one
or more sales, at public or private sale, conducted by any officer or agent of,
or auctioneer or attorney for, the Lender, at the Lender’s place of business or
elsewhere, for cash, upon credit or future delivery, and at such price or prices
as the Lender shall, in its sole discretion, determine, and the Lender may be
the purchaser of any or all of the Stock Collateral so sold.  Further, any
written notice of the sale, disposition or other intended action by the Lender
with respect to the Stock Collateral which is sent by regular mail, postage
prepaid, to the Borrower at the address set forth in Section 5.1 (Notices), or
such other address of the Borrower which may from time to time be shown on the
Lender’s records, at least ten (10) days prior to such sale, disposition or
other action, shall constitute commercially reasonable notice to the Borrower. 
The Lender may alternatively or additionally give such notice in any other
commercially reasonable manner.  Nothing in this Agreement shall require the
Lender to give any notice not required by applicable Laws.

 

If any consent, approval, or authorization of any Governmental Authority or any
Person having any interest therein, should be necessary to effectuate any sale
or other disposition of the Stock Collateral, the Borrower agrees to execute all
such applications and other instruments, and to take all other action, as may be
required in connection with securing any such consent, approval or
authorization.

 

The Borrower recognizes that the Lender may be unable to effect a public sale of
all or a part of the Stock Collateral consisting of securities by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, and
other applicable federal and state Laws.  The Lender may, therefore, in its
discretion, take such steps as it may deem appropriate to comply with such Laws
and may, for example, at any sale of the Stock Collateral

 

6

--------------------------------------------------------------------------------


 

consisting of securities restrict the prospective bidders or purchasers as to
their number, nature of business and investment intention, including, without
limitation, a requirement that the Persons making such purchases represent and
agree to the satisfaction of the Lender that they are purchasing such securities
for their account, for investment, and not with a view to the distribution or
resale of any thereof.  The Borrower covenants and agrees to do or cause to be
done promptly all such acts and things as the Lender may request from time to
time and as may be necessary to offer and/or sell the securities or any part
thereof in a manner which is valid and binding and in conformance with all
applicable Laws.

 

4.2.3        Specific Rights With Regard to Stock Collateral.

 

In addition to all other rights and remedies provided hereunder or as shall
exist at law or in equity from time to time, upon the continuance of an Event of
Default, the Lender may (but shall be under no obligation to), without notice to
the Borrower, and the Borrower hereby irrevocably appoints the Lender as its
attorney-in-fact, with power of substitution, in the name of the Lender or in
the name of the Borrower or otherwise, for the use and benefit of the Lender,
but at the cost and expense of the Borrower and without notice to the Borrower:

 

(a)           compromise, extend or renew any of the Stock Collateral or deal
with the same as it may deem advisable;

 

(b)           make exchanges, substitutions or surrenders of all or any part of
the Stock Collateral;

 

(c)           copy, transcribe, or remove from any place of business of the
Borrower all books, records, ledger sheets, correspondence, invoices and
documents, relating to or evidencing any of the Stock Collateral or without cost
or expense to the Lender, make such use of the Borrower’s places of business as
may be reasonably necessary to administer, control and collect the Stock
Collateral;

 

(D)           INSTITUTE AND PROSECUTE LEGAL AND EQUITABLE PROCEEDINGS TO ENFORCE
COLLECTION OF, OR REALIZE UPON, ANY OF THE STOCK COLLATERAL;

 

(E)           SETTLE, RENEW, EXTEND, COMPROMISE, COMPOUND, EXCHANGE OR ADJUST
CLAIMS IN RESPECT OF ANY OF THE STOCK COLLATERAL OR ANY LEGAL PROCEEDINGS
BROUGHT IN RESPECT THEREOF;

 

(F)            ENDORSE OR SIGN THE NAME OF THE BORROWER UPON ANY INSTRUMENTS,
SECURITIES, POWERS, DOCUMENTS, OR OTHER WRITING RELATING TO OR PART OF THE STOCK
COLLATERAL; AND

 

(G)           TAKE ANY OTHER ACTION NECESSARY OR BENEFICIAL TO REALIZE UPON OR
DISPOSE OF THE STOCK COLLATERAL.

 

7

--------------------------------------------------------------------------------


 

4.2.4        Application of Proceeds.

 

Any proceeds of sale or other disposition of the Stock Collateral will be
applied by the Lender to the payment of the Enforcement Costs, and any balance
of such proceeds will be applied by the Lender to the payment of the balance of
the Obligations and the other obligations secured by this Agreement in such
order and manner of application as the Lender may from time to time in its sole
and absolute discretion determine.  If the sale or other disposition of the
Stock Collateral fails to fully satisfy the Obligations and the other
obligations secured by this Agreement, the Borrower shall remain liable to the
Lender for any deficiency.

 

4.2.5        Performance by Lender.

 

If the Borrower shall fail to perform, observe or comply with any of the
conditions, covenants, terms, stipulations or agreements contained in this
Agreement or any of the other Financing Documents, the Lender without notice to
or demand upon the Borrower and without waiving or releasing any of the
Obligations or any Default or Event of Default, may (but shall be under no
obligation to) at any time thereafter make such payment or perform such act for
the account and at the expense of the Borrower, and may enter upon the premises
of the Borrower for that purpose and take all such action thereon as the Lender
may consider necessary or appropriate for such purpose  and the Borrower hereby
irrevocably appoints the Lender as its attorney-in-fact to do so, with power of
substitution, in the name of the Lender or in the name of the Borrower or
otherwise, for the use and benefit of the Lender, but at the cost and expense of
the Borrower and without notice to the Borrower.  All sums so paid or advanced
by the Lender together with interest thereon from the date of payment, advance
or incurring until paid in full at the Post-Default Rate and all costs and
expenses, shall be deemed part of the Enforcement Costs, shall be paid by the
Borrower to the Lender on demand, and shall constitute and become a part of the
Obligations.

 

4.2.6        Other Remedies.

 

The Lender may from time to time proceed to protect or enforce its rights by an
action or actions at law or in equity or by any other appropriate proceeding,
whether for the specific performance of any of the covenants contained in this
Agreement or in any of the other Financing Documents, or for an injunction
against the violation of any of the terms of this Agreement or any of the other
Financing Documents, or in aid of the exercise or execution of any right, remedy
or power granted in this Agreement, the Financing Documents, and/or applicable
Laws.

 

Section 4.3             Costs and Expenses.

 

The Borrower shall pay on demand all costs and expenses (including reasonable
attorney’s fees), all of which shall be deemed part of the Obligations, incurred
by and on behalf of the Lender incident to any collection, servicing, sale,
disposition or other action taken by the Lender with respect to the Stock
Collateral or any portion thereof.

 

Section 4.4             Receipt Sufficient Discharge to Purchaser.

 

Upon any sale or other disposition of the Stock Collateral or any part thereof,
the receipt of the Lender or other Person making the sale or disposition shall
be a sufficient discharge to the

 

8

--------------------------------------------------------------------------------


 

purchaser for the purchase money, and such purchaser shall not be obligated to
see to the application thereof.

 

Section 4.5             Remedies, etc. Cumulative.

 

Each right, power and remedy of the Lender as provided for in this Agreement or
in any of the other Financing Documents or in any related instrument or
agreement or now or thereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power or remedy provided for in this Agreement or in the other
Financing Documents or in any related document, instrument or agreement or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Lender of any one or more of such
rights, powers or remedies shall not preclude the simultaneous or later exercise
by the Lender of any or all such other rights, powers or remedies.

 

Section 4.6             No Waiver, etc.

 

No failure or delay by the Lender to insist upon the strict performance of any
term, condition, covenant or agreement of this Agreement or of any of the other
Financing Documents or of any related documents, instruments or agreements, or
to exercise any right, power or remedy consequent upon a breach thereof, shall
constitute a waiver of any such term, condition, covenant or agreement or of any
such breach, or preclude the Lender from exercising any such right, power or
remedy at any later time or times.  By accepting payment after the due date of
any amount payable under this Agreement or under any of the other Financing
Documents or under any related document, instrument or agreement, the Lender
shall not be deemed to waive the right either to require prompt payment when due
of all other amounts payable under this Agreement or under any other of the
Financing Documents, or to declare a default for failure to effect such prompt
payment of any such other amount.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1             Notices.

 

All notices, requests or demands which any party is required or may desire to
give to any other party under any provision of this Agreement shall be given as
set forth in the Financing Agreement.

 

Section 5.2             Amendments; Waivers.

 

This Agreement may not be amended, modified, or changed in any respect except by
an agreement in writing signed by the Lender and the Borrower.  No waiver of any
provision of this Agreement, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing. 
No course of dealing between the Borrower and the Lender and no act or failure
to act from time to time on the part of the Lender shall constitute a waiver,
amendment or modification of any provision of this Agreement or any of the other
Financing Documents or any right or remedy under this Agreement, under any of
the other Financing Documents or under applicable Laws.

 

9

--------------------------------------------------------------------------------


 

Section 5.3             Cumulative Remedies.

 

The rights, powers and remedies provided in this Agreement and in the other
Financing Documents are cumulative, may be exercised concurrently or separately,
may be exercised from time to time and in such order as the Lender shall
determine, subject to the provisions of this Agreement, and are in addition to,
and not exclusive of, rights, powers and remedies provided by existing or future
applicable Laws.  In order to entitle the Lender to exercise any remedy reserved
to it in this Agreement, it shall not be necessary to give any notice, other
than such notice as may be expressly required in this Agreement.  Without
limiting the generality of the foregoing and subject to the terms of this
Agreement, Lender may:

 

(A)           PROCEED AGAINST THE BORROWER WITH OR WITHOUT PROCEEDING AGAINST
ANY OTHER PERSON WHO MAY BE LIABLE FOR ALL OR ANY PART OF THE OBLIGATIONS;

 

(B)           PROCEED AGAINST THE BORROWER WITH OR WITHOUT PROCEEDING UNDER ANY
OF THE OTHER FINANCING DOCUMENTS OR AGAINST ANY COLLATERAL OR OTHER COLLATERAL
AND SECURITY FOR ALL OR ANY PART OF THE OBLIGATIONS;

 

(C)           WITHOUT NOTICE, RELEASE OR COMPROMISE WITH ANY GUARANTOR OR OTHER
PERSON LIABLE FOR ALL OR ANY PART OF THE OBLIGATIONS UNDER THE FINANCING
DOCUMENTS OR OTHERWISE; AND

 

(D)           WITHOUT REDUCING OR IMPAIRING THE OBLIGATIONS OF THE BORROWER AND
WITHOUT NOTICE THEREOF: (I) FAIL TO PERFECT THE LIEN IN ANY OR ALL COLLATERAL OR
TO RELEASE ANY OR ALL THE STOCK COLLATERAL OR TO ACCEPT SUBSTITUTE COLLATERAL,
(II) WAIVE ANY PROVISION OF THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS,
(III) EXERCISE OR FAIL TO EXERCISE RIGHTS OF SET-OFF OR OTHER RIGHTS, OR
(IV) ACCEPT PARTIAL PAYMENTS OR EXTEND FROM TIME TO TIME THE MATURITY OF ALL OR
ANY PART OF THE OBLIGATIONS.

 

Section 5.4             Severability.

 

In case one or more provisions, or part thereof, contained in this Agreement or
in the other Financing Documents shall be invalid, illegal or unenforceable in
any respect under any Law, then without need for any further agreement, notice
or action:

 

(A)           THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS SHALL REMAIN EFFECTIVE AND BINDING ON THE PARTIES THERETO AND SHALL
NOT BE AFFECTED OR IMPAIRED THEREBY;

 

(B)           THE OBLIGATION TO BE FULFILLED SHALL BE REDUCED TO THE LIMIT OF
SUCH VALIDITY;

 

(C)           IF SUCH PROVISION OR PART THEREOF PERTAINS TO REPAYMENT OF THE
OBLIGATIONS, THEN, AT THE SOLE AND ABSOLUTE DISCRETION OF THE LENDER, ALL OF THE
OBLIGATIONS OF THE BORROWER TO THE LENDER SHALL BECOME IMMEDIATELY DUE AND
PAYABLE; AND

 

10

--------------------------------------------------------------------------------


 

(D)           IF THE AFFECTED PROVISION OR PART THEREOF DOES NOT PERTAIN TO
REPAYMENT OF THE OBLIGATIONS, BUT OPERATES OR WOULD PROSPECTIVELY OPERATE TO
INVALIDATE THIS AGREEMENT IN WHOLE OR IN MATERIAL PART, THEN SUCH PROVISION OR
PART THEREOF ONLY SHALL BE VOID, AND THE REMAINDER OF THIS AGREEMENT SHALL
REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT.

 

Section 5.5             Successors and Assigns.

 

This Agreement shall be binding upon and inure to the benefit of Borrower and
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lender.

 

Section 5.6             Applicable Law; Jurisdiction.

 

5.6.1        Applicable Law.

 

(A)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE, WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES
INSOFAR AS SUCH PRINCIPLES WOULD DEFER TO THE SUBSTANTIVE LAWS OF SOME OTHER
JURISDICTION.

 

(B)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

(C)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 5.6.1(B).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

11

--------------------------------------------------------------------------------


 

Section 5.7             Headings.

 

The headings in this Agreement are included herein for convenience only, shall
not constitute a part of this Agreement for any other purpose, and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.

 

Section 5.8             Entire Agreement.

 

This Agreement is intended by the Lender and the Borrower to be a complete,
exclusive and final expression of the agreements contained herein.  Neither the
Lender nor the Borrower shall hereafter have any rights under any prior
agreements but shall look solely to this Agreement for definition and
determination of all of their respective rights, liabilities and
responsibilities under this Agreement.

 

Section 5.9             Waiver of Trial by Jury.

 

THE BORROWER AND THE LENDER HEREBY JOINTLY AND SEVERALLY WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH THE BORROWER AND THE LENDER MAY BE PARTIES,
ARISING OUT OF OR IN ANY WAY PERTAINING TO (A) THIS AGREEMENT, (B) ANY OF THE
FINANCING DOCUMENTS, OR (C) THE STOCK COLLATERAL.  THIS WAIVER CONSTITUTES A
WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR
PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS
AGREEMENT.

 

This waiver is knowingly, willingly and voluntarily made by the Borrower and the
Lender, and the Borrower and the Lender hereby represent that no representations
of fact or opinion have been made by any individual to induce this waiver of
trial by jury or to in any way modify or nullify its effect.  The Borrower and
the Lender further represent that they have been represented in the signing of
this Agreement and in the making of this waiver by independent legal counsel,
selected of their own free will, and that they have had the opportunity to
discuss this waiver with counsel.

 

Section 5.10           Liability of the Lender.

 

The Borrower hereby agrees that the Lender shall not be chargeable for any
negligence, mistake, act or omission of any accountant, examiner, agency or
attorney employed by the Lender in making examinations, investigations or
collections, the Lender’s failure to preserve or protect any rights of the
Borrower under the Stock Collateral or the Lender’s failure to perfect,
maintain, protect or realize upon any lien or security interest or any other
interest in the Stock Collateral or other security for the Obligations.

 

By inspecting the Stock Collateral or any other properties of the Borrower or by
accepting or approving anything required to be observed, performed or fulfilled
by the Borrower or to be given to the Lender pursuant to this Agreement or any
of the other Financing Documents, the Lender shall not be deemed to have
warranted or represented the condition, sufficiency, legality, effectiveness or
legal effect of the same, and such acceptance or approval shall not constitute
any warranty or representation with respect thereto by the Lender.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Agreement to be executed and
delivered, as of the day and year first written above.

 

 

LIQUIDITY SERVICES, INC.

 

 

 

 

 

By:

/s/ James M. Rallo

 

 

Name: James M. Rallo

 

 

Title: Chief Financial Officer & Treasurer

 

[Signature Page to Pledge, Assignment and Security Agreement]

 

--------------------------------------------------------------------------------